                                              Entered on Docket
                                              December 07, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


  1   Edward T. Weber, #194963
      Kristi M. Wells, #276865
  2   LAW OFFICES OF EDWARD T. WEBER
                                    The following constitutes the order of the Court.
                                    Signed: December 7, 2020
      17151 Newhope Street, Suite 203
  3
      Fountain Valley, California 92708
  4   Telephone: 657-235-8359
      Fax: 714-459-7853
  5   Email: ed@eweberlegal.com              _________________________________________________
                                             M. Elaine Hammond
  6                                          U.S. Bankruptcy Judge
      Attorneys for Movant
  7   SASSAN RAISSI, A SOLE INDIVIDUAL,
      AS TO AN UNDIVIDED 600,000/1,429,000
  8   INTEREST; JERRY KIACHIAN, A MARRIED
      MAN AS HIS SOLE AND SEPARATE PROPERTY,
  9   AS TO AN UNDIVIDED 629,500/1,429,000 INTEREST;
      MOHSEN KEYASHJAN, A MARRIED MAN AS HIS
 10   SOLE AND SEPARATE PROPERTY, AS TO AN
      UNDIVIDED 200,000/ 1,429,000 INTEREST
 11
 12
 13                            UNITED STATES BANKRUPTCY COURT
 14              NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
 15
 16   In Re                                         )   Case No.: 20-50182
                                                    )
 17   PIERCE CONTRACTORS, INC.,                     )   Chapter 11
 18                                                 )
                     Debtor.                        )   RS: ETW-002
 19                                                 )
                                                    )   ORDER ON MOTION FOR RELIEF
 20                                                     FROM AUTOMATIC STAY
                                                    )
 21                                                 )
                                                    )   Date: December 4, 2020
 22                                                 )   Time: 10:00 a.m.
                                                    )   Place: Judge Hammond
 23                                                     Via Telephonic Hearing
                                                    )
 24                                                 )
 25           This matter came before the Court on regular notice on December 4, 2020, 10:00 a.m. by
 26
      phone conference, the Honorable M. Elaine Hammond, presiding. Edward T. Weber appeared
 27
      for Movant. William W. Winters appeared for Debtor. After consideration of the motion, the
 28
      evidence presented, argument of counsel and good cause appearing therefore,


Case: 20-50182     Doc# 67     Filed: 12/07/20   Entered: 12/07/20 15:04:54      Page 1 of 3
  1   the Court hereby ORDERS as follows:
  2          1. Debtor shall make payments to Movant starting January 1, 2021, in the amount of
  3
      $13,253.94 and each month thereafter on the first (1st) of every month. If a payment is not made
  4
      by the 10th of the month, Movant may restore this matter to the Court’s calendar on 14 days’
  5
  6   notice and may seek termination of the Stay.

  7          2. The real property affected by this Order is commonly described as:
  8
                    194 LANTZ DRIVE, MORGAN HILL, CALIFORNIA 95037
  9
 10
      APPROVED AS TO FORM AND CONTENT:
 11
 12
      Dated: December 4, 2020              ___/s/ William W. Winters__
 13                                        William W. Winters
 14                                        Attorney for Debtor.

 15
 16                                        ***END OF ORDER***
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




Case: 20-50182    Doc# 67     Filed: 12/07/20     Entered: 12/07/20 15:04:54       Page 2 of 3
  1                                     COURT SERVICE LIST:
  2
  3   Debtor
      Pierce Contractors, Inc.
  4   194 Lantz Drive
      Morgan Hill, CA 95037
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




Case: 20-50182    Doc# 67        Filed: 12/07/20   Entered: 12/07/20 15:04:54   Page 3 of 3
